UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-1890



MICHAEL CAISON,

                                                 Plaintiff - Appellant,

          versus


VOLUNTEERS OF AMERICA NATIONAL SERVICES,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-02-1844-A)


Submitted:   October 8, 2003                 Decided:   October 24, 2003


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Caison, Appellant Pro Se. Rebecca Everett Kuehn, LECLAIR
RYAN, P.C., Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Caison appeals the district court’s order granting

summary judgment to the Defendant in his racial discrimination and

disparate impact claim.   We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Caison v. Volunteers of America Nat’l Servs.,

No. CA-02-1844-A (E.D. Va. filed June 20, 2003; entered June 24,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2